In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-21-00007-CR


                          CALEB JOHN-PAUL CORDELL, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 35th District Court
                                         Mills County, Texas1
                       Trial Court No. 3292, Honorable Stephen Ellis, Presiding

                                        December 22, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Caleb John-Paul Cordell, was charged with five counts of sexual assault

of a child, a second-degree felony.2 Pursuant to a plea bargain, appellant pleaded guilty

to the charges on February 13, 2019. The trial court sentenced appellant to ten years’

confinement and placed appellant on community supervision for a term of ten years.


        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Third Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001.
        2   See TEX. PENAL CODE ANN. § 22.011.
During the period of community supervision, the State filed a motion to proceed to

adjudication of guilt alleging that appellant had committed eleven violations of the

conditions of his community supervision. At a hearing on an amended motion, appellant

entered a plea of “not true” to the State’s allegations. The trial court found appellant had

violated several conditions of community supervision, revoked his community

supervision, and adjudicated his guilt. After a punishment hearing in October of 2020,

the trial court sentenced appellant to ten years’ confinement. Appellant then brought this

appeal.


       Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders3 brief. We grant counsel’s motion and affirm the judgment of the trial court.

Counsel has certified that he has conducted a conscientious examination of the record

and, in his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified him of his

motion to withdraw; provided him with a copy of the motion, Anders brief, and motion for

pro se access to the appellate record; and informed him of his right to file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying

appointed counsel’s obligations on the filing of a motion to withdraw supported by an

Anders brief). By letter, this Court also advised appellant of his right to file a pro se




       3   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).



                                                     2
response to counsel’s Anders brief. Appellant has not filed a response. The State has

not filed a brief.


        By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.4 The judgment of the trial court

is affirmed.



                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.



                                                      3